In an action, inter alia, to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Burke, J.), entered July 5, 2002, which denied its motion pursuant to CPLR 3216 to dismiss the complaint for failure to file a note of issue.
Ordered that the appeal is dismissed as academic, without costs or disbursements, in light of our determination of an appeal from an order of the same court dated February 10, 2003 (see Collado v Incorporated Town and/or Vil. of Freeport, 6 AD3d 378 [2004] [decided herewith]). Ritter, J.P., S. Miller, Goldstein and Adams, JJ., concur.